Citation Nr: 1209449	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  07-23 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied service connection for PTSD.  Subsequently, in a March 2007 rating decision, the RO denied the Veteran's claim of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).

In September 2009 and November 2010, the Board remanded the issues on appeal for further examination.  That development has been completed.


FINDINGS OF FACT

1.  The evidence demonstrates it is not likely that the Veteran's currently diagnosed acquired psychiatric disorder is related to his active service.  

2.  The Veteran's service-connected disabilities do not preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2. The criteria for a total disability rating based on unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.16 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of letters sent to the Veteran in January 2006 and January 2007 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The January 2007 letter provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While this letter was not sent prior to the initial decision regarding these claims, the claims were subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained Veteran's service treatment records, private medical records, and lay statements.  Furthermore, the Veteran was afforded VA examinations in March 2006, May 2010, June 2010, and March 2011.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi,   16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" as established by official records.  If VA determines that the Veteran engaged in combat with the enemy and an alleged stressor is combat-related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required providing that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Moreover, the Board notes that, effective July 13, 2010, the regulations governing service connection for PTSD were amended to relax the adjudicative evidentiary requirements for determining what happened in service where the Veteran's claimed stressor is related to "a fear of hostile military or terrorist activity during service."  Specifically, the new 38 C.F.R. § 3.304(f)(3) provides that, if a stressor claimed by a Veteran is "related to the Veteran's fear of hostile military or terrorist activity," and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted), confirms that the claimed stressor is 1) adequate to support a diagnosis of PTSD, and 2) that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  Moreover, the amendment provides that, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  The Veteran asserts that his PTSD is related to his active service.  Specifically, the Veteran contends that he developed PTSD as a result of his unit coming under severe ground attacks and mortar fire.  Additionally, he reported incidents where he saw fellow soldiers killed. 

The Veteran's service treatment records are devoid of evidence of treatment for a psychiatric disorder.  Additionally, the Veteran's June 1969 separation examination noted that the Veteran was psychiatrically normal. 

The Veteran's VA outpatient treatment records show that he was receiving mental health treatment through March 2009.  The Veteran reported such symptoms as sleep difficulty, nightmares, flashbacks, irritability, hypervigilance, intrusive thoughts of traumatic experience, and isolation.  The Veteran was also diagnosed with PTSD and depression.  An October 2004 chronic pain psychologist note documented the Veteran's complaints as physical injuries that occurred in 1982 during a work incident, and another physical work-related incident where he was beaten by inmates.  After he reported his associated psychological symptoms, the Veteran was diagnosed with major depressive disorder.  Furthermore, a September 2005 note stated that the Veteran was referred to the San Juan VA mental health clinic by his primary care physician and had an initial mental health evaluation at that time.  

The Veteran was first afforded a VA examination in March 2006.  After examining the Veteran, the examiner noted that the Veteran did not describe any specific stressor and did not meet the DSM-IV stressor criteria for PTSD. At that time, the examiner diagnosed the Veteran with depression.  The examiner stated that the Veteran's VA records that included the diagnosis of PTSD did not show specific stressors nor give details as to warrant such given diagnosis.  The examiner concluded that based on the Veteran's history, records, and evaluations, he did not fulfill the diagnostic criteria for PTSD.  Lastly, the examiner stated that his diagnosed depressive disorder was not due to, the result of, nor caused by his military service.  However, this VA opinion is of little probative value because the examiner did not give a clear rationale as to the etiology of the Veteran's acquired psychiatric disability.  See Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two). 

The Veteran was afforded another VA examination in May 2010.  The examiner noted that the Veteran started mental health treatment approximately six years prior.  Additionally, the Veteran reported that he "quit" treatment a year ago.  The Veteran reported such symptoms as trouble sleeping, exaggerated startle response, flashbacks, and memories of friends who died in Vietnam.  The Veteran reported that these symptoms started a long time ago, occurred three to four times a week, and were mild.  The Veteran reported his experience in Vietnam, to include attacks on his base and witnessing the deaths of fellow soldiers.  The examiner noted that the Veteran met the DSM-IV stressor criteria, as well as the symptom criteria for persistent re-experiencing the traumatic event and the symptom criterion for hyper arousal.  However, the examiner noted that the Veteran did not fulfill the symptom criteria for persistent avoidance of the stimuli.  The examiner diagnosed the Veteran with depressive disorder.  Additionally, the examiner noted that the Veteran did not have a diagnosis of PTSD.  Furthermore, he stated that the Veteran's psychiatric disorder was less likely than not caused by or a result of his military service.  Moreover, the examiner stated that after review of the claims file it was found that there was no evidence of psychiatric complaints, psychiatric findings, or psychiatric treatment prior to the military service, during military service, or within one year after discharge.  Additionally, the examiner noted that the Veteran sought psychiatric care in 2004, thirty five years after his military discharge.  Furthermore, the examiner again stated that the Veteran met the DSM-IV stressor criteria for PTSD as well as the symptom criteria for persistent re-experiencing the traumatic event and hyper arousal, but did not fulfill the symptom criteria for persistent avoidance of the stimulus.  

The Veteran was afforded another VA examination in March 2011.  The Veteran reported to the examiner his current psychiatric symptoms, such as trouble sleeping, lack of hobbies or interests, and isolation.  Additionally, the Veteran reported incidents in-service where his base was attacked, and he saw fellow soldiers killed.  He recalled the fear he felt while performing his guard duties.  The examiner noted that after discharge, the Veteran joined the National Guard and then entered the state police six months after discharge.  Additionally, the Veteran worked at the state penitentiary for 27 years.  At this job, the Veteran stated that he was attacked by prisoners.  As a result of this incident, the Veteran suffered a back injury and was referred for treatment at the State Insurance Fund, where he was also treated for a mental disorder related to his physical injury.  The Veteran returned to work, but then in 2000 was severely attacked by a prisoner.  After that incident, the Veteran retired for both physical and mental disabilities in 2001.  The Veteran reported that he stopped psychiatric treatment because he did not find it effective.  

After examining the Veteran, the VA examiner concluded that while the Veteran did meet the DSM-IV stressor criteria, he did not meet the DSM-IV criteria for a diagnosis of PTSD.  Additionally, the examiner noted that the stressor criterion was not the only element that establishes the existence of PTSD.  Furthermore, the examiner diagnosed the Veteran with depressive disorder.  The examiner stated that when the Veteran was first seen at the VA in 2004-2005, he reported to his doctor experiences he had when he initially returned from military service, but there was no evidence that he ever reported them or sought any kind of treatment.  Additionally, the examiner stated that the Veteran joined the National Guard and served for several years, later joined the state police, and finally became a correctional officer, having completed a full working career.  The examiner noted that it was not until the Veteran was attacked by inmates in prison when he suffered various physical injuries that he was seen by a psychiatrist through the State Insurance Fund.  Additionally, the examiner noted that the Veteran then retired from his job due to physical conditions, and the mental disorder was found to have developed as a consequence (secondary to) the physical injuries.  The examiner stated that the history of the Veteran did not provide evidence whereas one would establish any relationship between the development of any mental disorder, including the recently diagnosed depressive disorder, and the Veteran's military service.  Additionally, the examiner stated that the re-experiencing of traumatic events in any form is also not diagnostic of PTSD, as we must take into consideration that all of the required DSM-IV criterion must fully be met and there must be evidence that the symptoms have been experienced not only persistently but distressing, and this was not found in the history or description of the Veteran's condition.  Additionally, the examiner thoroughly reviewed and discussed the Veteran's VA mental health treatment.

The Board finds that the weight of the competent evidence shows that the Veteran is not entitled to service connection for an acquired psychiatric disorder.  Although he has a current diagnosis of PTSD and depression, the existing medical evidence does not show that this condition was manifested in service or is otherwise related to service.  Additionally, the evidence does not show that an acquired psychiatric disorder manifested within one year of separation.  Thus, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2011).

The Board has carefully considered the Veteran's assertions that his acquired psychiatric disorder is related to his active service.  However, as a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  See Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about the symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished, however, from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997). 

In the present case, the Veteran was afforded a VA examination in May 2010 and March 2011 to determine the nature and etiology of his acquired psychiatric disorder.  While the VA examiners stated that the Veteran met the DSM-IV stressor criteria for PTSD as well as the symptom criteria for persistent re-experiencing the traumatic event and hyper arousal, he did not fulfill the symptom criteria for persistent avoidance of the stimulus.  Additionally, the examiner noted that it was not until the Veteran was attacked by inmates in prison when he suffered various physical injuries that he was seen by a psychiatrist.  Furthermore, the examiner noted that the Veteran then retired from his job due to physical conditions and the mental disorder was found to have developed as a consequence (secondary to) the physical injuries.  The examiner stated that the history of the Veteran did not provide evidence whereas one would establish any relationship between the development of any mental disorder, including the recently diagnosed depressive disorder, and the Veteran's military service.  

The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  October 2004 VA treatment records, thirty five years after his military discharge, appear to be the first documentation in the claims file of an acquired psychiatric disorder.  Additionally, at that time, the Veteran related his psychological symptoms to two work-related physical incidents.  This is significant evidence against the claim.  As such, entitlement to service connection must be denied.

Therefore, the Board finds that service connection is not warranted for an acquired psychiatric disorder.  In reaching the decision above the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against entitlement to service connection for an acquired psychiatric disorder, the doctrine does not apply. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  TDIU Consideration

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

Entitlement to a TDIU requires the presence of an impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In making this determination, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

In this case, service connection is in effect for peripheral neuropathy of the right lower extremity, rated as 20 percent disabling; peripheral neuropathy of the left lower extremity, rated as 20 percent disabling; diabetes mellitus type II, rated as 20 percent disabling; peripheral neuropathy of the right upper extremity, rated as 10 percent disabling; and peripheral neuropathy of the left upper extremity, rated as 10 percent disabling.  While the Veteran does not have any single disability rated higher than 20 percent, the Board notes that the Veteran's diabetes mellitus and peripheral neuropathy of the upper and lower extremities result from a common etiology (i.e., diabetes mellitus).  As such, these conditions are considered to be one disability for the purpose of determining whether the Veteran meets the schedular requirements for a TDIU.  See 38 C.F.R. § 4.16(a).  Therefore, when the ratings for the Veteran's diabetes mellitus and peripheral neuropathy of the upper and lower extremities are combined, they are evaluated at 60 percent disabling.  38 C.F.R. § 4.25.  Accordingly, because the Veteran has a single service-connected disability that has been rated as 60 percent disabling, he has met the percentage requirements of 38 C.F.R. § 4.16(a).

The Veteran submitted a June 2008 letter from a private physician.  The doctor stated that the Veteran had neuropathy due to Agent Orange and diabetic neuropathy aggravated his condition.  Additionally, the doctor stated that she prescribed the Veteran a wheel chair because of decreased strength in his legs and hands.  She concluded that the Veteran was unable to perform any job due to these conditions.  

The Veteran underwent a VA examination in May 2010 to assess the severity of his diabetes mellitus.  The examiner stated that the effect of the Veteran's diabetes on functionality in usual occupation was neuropathy of lower extremities that caused the Veteran to be unable to work as a custody officer because he did not tolerate prolonged standing or walking.  The effects of the Veteran's diabetes on occupational activities were decreased strength in lower extremity and pain.  The examiner stated that the Veteran was employed as a custody officer and retired in 2000 due to a back condition after injuries at job site.  Additionally, the examiner referred the Board to the C&P peripheral nerves exam dated June 2010. 

The Veteran was also afforded a VA examination in June 2010 to evaluate the current severity of the Veteran's service-connected diabetes mellitus and associated neuropathies.  The examiner noted the Veteran's occupation as a police officer and custody officer.  The Veteran reported that he was not currently employed and retired in 2001 due to physical problems.  Specifically, the Veteran reported he retired due to his back condition.  The examiner noted that the effects of the Veteran's service connected conditions on his usual occupation and resulting work was being assigned different duties.  Additionally, the effects on his occupational activities were decreased mobility and problems with lifting and carrying.  Furthermore, the effects on the Veteran's activities of daily living were mild to moderate effects in performing heavy chores, exercising, and sports.  The examiner concluded that based on records review, history, physical exam and today's examination, it was her opinion that the Veteran was able to obtain, perform, and secure a substantial gainful occupation requiring light, sedentary and/or semi-sedentary dutywork.  

Based on the foregoing, the Board finds that the evidence fails to show that the Veteran is unable to secure and follow a substantially gainful occupation as a result of his service-connected diabetes mellitus and peripheral neuropathy of the upper and lower extremities.  Rather, the evidence of record shows that, while the Veteran is somewhat limited in the type of employment he can obtain due to his service-connected disabilities, he is able to gain and maintain employment despite these disabilities.  In essence, the evidence shows that, although the Veteran's service-connected disabilities result in significant industrial impairment, as reflected by his combined disability rating of 60 percent, the evidence does not show that he is unable to secure or maintain gainful employment as a result of these disabilities.

While the Veteran's private physician stated that he was unable to work, the Veteran's claims file was not reviewed by this private doctor when making her determination regarding the Veteran's claim.  Additionally, the doctor did not address the Veteran's non-service connected work related injury and its relation to his unemployment.  Furthermore, the doctor did not address whether the Veteran was cable of sedentary employment.   Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  Therefore this opinion was inadequate for rating purposes.  

While the May 2010 examiner stated that the Veteran was unable to work as a custody officer because he did not tolerate prolonged standing or walking, the Board finds it significant that after examining the Veteran and reviewing the claims file, the June 2010 VA examiner determined that based on records review, history, physical exam and today's examination, it was her opinion that the Veteran was able to obtain, perform, and secure a substantial gainful occupation requiring light, sedentary and/or semi-sedentary dutywork.  As previously stated above, the pertinent question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Board finds the opinion of the June 2010 VA examiner to be probative as to the Veteran's employability.  

Additionally, the Board finds it important to point out that on multiple occasions throughout the claims file, the Veteran related his retirement from his job as a custody officer to his physical (back condition) and mental (depression) injuries to a work-related incident.  The Veteran's back condition and acquired psychiatric disorder are non-service-connected conditions.  

Finally, the Board acknowledges the Veteran's contentions that he is unable to work as a result of his service-connected disabilities.   Significantly, however, the Veteran has provided no explanation or rationale as to how his service-connected disabilities make him incapable of performing the mental acts required by employment.  Moreover, he has submitted no competent medical evidence or opinion to corroborate these contentions.  See 38 C.F.R. § 3.159(a)(1) (defining competent medical evidence).  In this regard, the Board finds that the Veteran's opinion that he is unable to work as a result of his service-connected disabilities is insufficient to establish his unemployability because, as a lay person, he is not competent to offer such an opinion because such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  As such, his statements regarding his unemployability due to his service-connected disabilities are merely speculation as he is not medically qualified to prove a matter requiring medical expertise.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet.App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).   

Based on the foregoing, the Board concludes that the Veteran's service-connected diabetes mellitus and peripheral neuropathy of the upper and lower extremities have not been shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  Moreover, no medical professional has ever stated that the Veteran's service-connected diabetes mellitus and peripheral neuropathy of the upper and lower extremities precludes him from securing or following all types of substantially gainful occupation.  As such, in the absence of any evidence of unusual or exceptional circumstances beyond that which is contemplated by the assigned schedular disability evaluations, the preponderance of the evidence in this case is against the claim.  The evidence in this case is not so evenly balanced so as to allow for application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Therefore, the Veteran's claim for entitlement to a TDIU is denied.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability is denied.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


